DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 are amended.
Claims 1-21 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant’s remarks regarding this ground of rejection have been considered and are persuasive.  While the independent claims recite making a payment using a card, which is a commercial interaction and abstract idea, the independent claims also recite operations that retrieve payment card information and uses the retrieved payment card information to populate an application, such as a digital wallet.  Such subject matter is not a mathematical concept, a mental process, a fundamental economic practice, a commercial interaction or managing human relations.  This subject matter therefore recites additional elements that recite a practical application of the abstract idea because it reduces errors when entering information into the digital wallet, thereby improving the success rate of enrolling a payment card into the digital wallet.  See originally-filed specification at ¶¶ 38-39.
Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0253852 to Pourfallah et al. in view of U.S. Patent Pub. No. 2012/0254030 to Khan et al.
Per Claim 1: Pourfallah discloses:
A computer-implemented method for obtaining a bank card signing information element, comprising: (see Pourfallah at Abstract: The RESTRICTED-USE ACCOUNT PAYMENT ADMINISTRATION APPARATUSES, METHODS AND SYSTEMS (hereinafter “RUAP”) transform purchase item information inputs or purchase receipt inputs via RUAP components into restricted-use account payment settlement outputs.)
parsing (e.g., decode), by the data processing device using the application associated with the payment institution account, the bank card signing request; (see Pourfallah at ¶ 152: If the virtual wallet application is able to detect a QR code (605, option “Yes”), the virtual wallet application may decode the QR code, and extract data from the QR code.)
obtaining (e.g., extracting data), by the data processing device using the application, a bank card token corresponding to the to-be-signed bank card based on the parsing the bank card signing request; (see 
identifying, by the data processing device, the card issuing bank based on the bank card token; (see Pourfallah at ¶ 153: In some embodiments, the QR code may include data on a new account to be added to the virtual wallet application (see 609). The virtual wallet application may query an issuer of the new account (as obtained from the extracted data), for the data associated with the new account, 610.)
initiating (e.g., query issuer), by the data processing device, an access request, to the card issuing bank identified from the bank card token, wherein the access request requests a signing information element corresponding to the first user's to-be-signed bank card from the card issuing bank, wherein the signing information element comprises card holder information of the first user and bank card information of the to-be-signed bank card; (see Pourfallah at ¶ 153: In some embodiments, the QR code may include data on a new account to be added to the virtual wallet application (see 609). The virtual wallet application may query an issuer of the new account (as obtained from the extracted data), for the data associated with the new account, 610.)
receiving, by the data processing device, the signing information element from the card issuing bank; (see Pourfallah at ¶ 153: The virtual wallet application may compare the issuer-provided data to the data extracted from the QR code, 611.)
signing, by the data processing device using the signing information element, the to-be- signed bank card with the payment institution account, wherein the signing the to-be-signed bank card with the payment institution account comprises binding the to-be-signed bank card with the payment institution account; and Page: 3of13(see Pourfallah at ¶ 153: If the new account is validated (611, option “Yes”), the virtual wallet application 
making, by the data processing device using the application, a payment using the to-be- signed bank card via the payment institution account. (see Pourfallah at ¶ 183: In one implementation, the RUAP server 720 may generate and route a payment request 733 to the account issuer 770.)
However, Pourfallah fails to disclose, but Khan, an analogous art of banking applications, discloses:
obtaining, by a data processing device operated by a first user, a bank card signing request that binds a to-be-signed bank card of the first user with a payment institution account, wherein the bank card signing request is generated by a card issuing bank that issues the to-be- signed bank card to the first user, and the bank card signing request is received by the data processing device from the card issuing bank; (see Khan at ¶ 61: In step 806, the card issuer back office application posts a WAP push or control SMS request containing provisioning information for the card to provisioning configuration server 108 through provisioning issuer server 110. In step 808, customer support may ask for a cell phone number from user. In step 810, provisioning configuration server 108 sends a WAP message to soft card provisioning and payment application 102 along with a PAN and flag, indicating user credentials are validated, and card issuer information.)
in response to obtaining the bank card signing request, invoking, by the data processing device, an application associated with the payment institution account, wherein the application is authorized by the first user; (see Khan at ¶ 61: In step 812, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pourfallah to receive the signing request and start the wallet application as disclosed in Khan.  One of ordinary skill in the art would have been motivated to do so to increase the convenience to the customer by reducing the number of steps the customer must take to enroll a payment card within a digital wallet.

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 further recites, and Pourfallah further discloses:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform one or more operations comprising: (see Pourfallah at ¶ 398: In one configuration, memory 2429 may include ROM 2406, RAM 2405, and a storage device 2414.)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 further recites, and Pourfallah further discloses:
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: (see Pourfallah at ¶ 381: n turn, computers employ processors to process information; such processors 2403 may be referred to as central See also ¶ 398: In one configuration, memory 2429 may include ROM 2406, RAM 2405, and a storage device 2414.)

Per Claims 4 and 11: The combination of Pourfallah and Khan discloses the subject matter of claims 1 and 8, from which claims 4 and 11 depend.  However, Pourfallah fails to disclose, but Khan discloses:
invoking and entering an application that parses the bank card signing request based on the bank card signing request. (see Khan at ¶ 61: In step 812, the wireless-communications-enabled device receives the WAP message or control SMS and automatically starts provisioning and payment application 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pourfallah to start an application based on receiving the visual code as disclosed in Khan.  One of ordinary skill in the art would have been motivated to do so to more easily enable a user to parse the visual code.

Claims 2, 6-7, 9, 13-14, 16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah and Khan as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2020/0366484 to So.
Per Claims 2, 9, and 16: 
wherein obtaining a bank card signing request comprises receiving the bank card signing request based on an operation of the first user at an invocation end of a bank application. (see So at ¶ 195: Step 802 comprises receiving a use request or service request at the service provider device 104 from the user device 102. The use request may be initiated by a user via the app (i.e. application) on the user device 102.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pourfallah to receive a session token based on a user request as disclosed in So.  One of ordinary skill in the art would have been motivated to do so to enable a user to more easily access payment card information.

Per Claims 6, 13, and 19: The combination of Pourfallah and Khan discloses the subject matter of claims 1, 8, and 15, from which claims 6, 13, and 19 depend, respectively.  However, the combination of Pourfallah and Khan fails to disclose, but So discloses:
wherein an application of a payment institution that requires bank card signing parses the bank card signing request and initiates the access request to the card issuing bank to obtain the signing information element. (see So at ¶ 196: The visual code is preferably a machine readable optical code that is configured to be read or scanned by the user device 102 to extract the information embodied within the visual code.  See also ¶ 203: Step 814 comprises transmitting the response data packet including the user credential identifier to the service provider device 814.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pourfallah so that the same application parses the request and 

Per Claims 7, 14, and 20: The combination of Pourfallah and Khan discloses the subject matter of claims 1, 8, and 15, from which claims 7, 14, and 20 depend, respectively.  However, the combination of Pourfallah and Khan fails to disclose, but So discloses:
wherein the application that the first user has successfully logged in obtains the bank card signing request, parses the bank card signing request, and initiates the access request to the card issuing bank to obtain the signing information element. (see So at ¶ 196: Step 804 preferably comprises providing a visual code to the user device 102 by the service provider device 104. See also ¶ 203: Step 806 comprises processing the code and session token to identify the user credential issuer from the user credential issuer data field of the session token. Step 808 comprises identifying the user credential that corresponds to the user credential issuer encoded within the session token. Step 810 comprises identifying a user credential identifier based on the identified user credential.  See also ¶ 203: Step 814 comprises transmitting the response data packet including the user credential identifier to the service provider device 814.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pourfallah to have a single application receive data from the issuer, parse the data to obtain an access token, and use the access token to access the issuer system to retrieve payment credentials as disclosed in So.  One of ordinary skill in the art would have been motivated to do so to reduce the number of applications needed to obtain the payment credentials.

Per Claim 21: The combination of Pourfallah and Khan discloses the subject matter of claim 1, from which claim 21 depends.  However, the combination of Pourfallah and Khan fails to disclose, but So discloses:
wherein the application authorized by the first user comprises an application installed on a device that the first user is operating on, or an application that the first user has successfully logged in. (see So at ¶ 161: The user device 102 comprises an application i.e. an app that is stored in a memory unit or disk drive, and executed by the processor 302.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pourfallah as disclosed in So.  One of ordinary skill in the art would have been motivated to do so to increase the security of retrieving payment credentials.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah and Khan as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2019/0325429 to Huang et al.
Per Claims 3, 10, and 17: The combination of Pourfallah and Khan discloses the subject matter of claims 1, 8, and 15, from which claims 3, 10, and 17 depend, respectively.  However, the combination of Pourfallah and Khan fails to disclose, but Huang, an analogous art of payment accounts, discloses:
wherein obtaining a bank card signing request comprises collecting the bank card signing request, based on a code scanning operation of the first user on a bank counter. (see Huang at ¶ 63: In embodiments described herein, the customer device 104 obtains the token and transaction amount for the P2M transaction by scanning a QR code. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pourfallah so that the visual code is scanned from a bank counter as disclosed in Huang.  One of ordinary skill in the art would have been motivated to do so to more efficiently complete transactions.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah and Khan as applied to claims 4, 11, and 15 above, and further in view of U.S. Patent No. 10,467,615 to Omojola et al.
Per Claims 5 and 12: The combination of Pourfallah and Khan discloses the subject matter of claims 4 and 11, from which claims 5 and 12 depend, respectively.  However, the combination of Pourfallah and Khan fails to disclose, but Omojola, an analogous art of e-commerce, discloses:
wherein invoking and entering an application that parses the bank card signing request based on the bank card signing request comprises: invoking the application based on a schema with a landing page, wherein the schema specifies an application opening link with a fixed application identifier. (see Omojola at 5:8-24: In some embodiments, the friction-less purchasing technology enables a customer to order items from a merchant application ("requesting application") on a mobile device by using 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pourfallah so that the application invoked is specified as disclosed in Omojola.  One of ordinary skill in the art would have been motivated to do so to reduce the number of steps needed for a customer to complete an online purchase.

Per Claim 18: Claim 18 recites subject matter similar to that discussed above in connection with claims 4 and 5.  Therefore, claim 18 is rejected for the same reasons as claims 4 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2013/0024364 discloses the Consumer Transaction Leash Control Apparatuses, Methods And Systems ("C-LEASH") transform touchscreen inputs 
U.S. Patent Pub. No. 2013/0159154 discloses the WALLET SERVICE ENROLLMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS ("WSEP") facilitates the enrollment of payment accounts in a consumer's virtual wallet. The consumer may be logged into their payment account issuer's web site and designate one or more payment accounts for enrollment in a virtual wallet. The issuer may then share account, billing and/or other relevant information with the virtual wallet provider to facilitate the enrollment of the designated payment accounts in the virtual wallet. The WSEP may also be configured to facilitate the creation and funding of pre-paid accounts in a consumer's virtual wallet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685